Citation Nr: 0633091	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  02-15 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fracture of the right tibia with secondary deformity and 
arthritis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 until 
September 1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The case was previously before the 
Board in January 2006 when it was remanded in accordance with 
the United States Court of Appeals for Veterans Claims' 
(Court) Order.  Further development has been accomplished and 
it has been returned to the Board for additional appellate 
consideration.  

Procedurally, in a July 2005 Order, the Court endorsed a July 
2005 joint motion for remand and vacated the November 2004 
Board decision that denied a rating in excess of 30 percent 
for the residuals of the right tibia fracture, and remanded 
the matter for compliance with the instructions in the joint 
motion.  

In November 2004, the case was before the Board on appeal 
from the Pittsburgh, Pennsylvania RO.  The veteran filed a 
claim for an increased evaluation for his service-connected 
residuals of a fracture of the right tibia with secondary 
deformity (right ankle disability) in May 2002.  An August 
2002 rating decision granted an increased evaluation of 20 
percent effective May 30, 2002.  An October 2002 Decision 
Review Officer's decision granted an increased evaluation of 
30 percent effective May 30, 2002.  The veteran continued his 
appeal.  He testified before the undersigned at a 
videoconference hearing in July 2003.  A transcript of this 
hearing is of record. 

In August 2006, the Board received a letter from the veteran.  
A waiver of initial RO consideration was not included.  The 
Board cannot consider additional pertinent evidence without 
first referring the evidence to the agency of original 
jurisdiction for review.  38 C.F.R. § 20.1304(c) (2006).  The 
regulation notes, however, that evidence is not pertinent 
"if it does not relate to or have a bearing on the appellate 
issues or issues."  The Board reviewed the letter and finds 
that its content is cumulative and redundant of the evidence 
of record, including the medical evidence from the February 
2006 VA examination.  Therefore, the Board does not find such 
evidence to be pertinent, as that term is defined by 
38 C.F.R. § 20.1304(c).  Since the new evidence is not 
pertinent to the issue on appeal, it is not for consideration 
in adjudicating the claim and does not prejudice the veteran.  

As noted in the January 2006 Board remand, the veteran 
appears to be making claims for entitlement to an earlier 
effective date and a total rating based on unemployability.  
Additionally, in the August 2006 letter referenced above, the 
veteran appears to be making a claim of entitlement to 
service connection for anxiety attacks as well as reiterating 
his entitlement to the claims just discussed.  Since the 
Board does not have jurisdiction over these claims as they 
have not been adjudicated by the RO, they are referred back 
to the RO for appropriate action. 


FINDING OF FACT

The service-connected residuals of a fracture of the right 
tibia with secondary deformity and arthritis are manifested 
by a limitation of leg extension to 30 degrees; and a rating 
in excess of 40 percent for the right lower extremity is 
subject to the amputation rule.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for residuals of 
a fracture of the right tibia with secondary deformity and 
arthritis have been meet.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321(a), 4.1, 4.3, 4.7, 4.10, 4.68, 4.71a, Diagnostic Codes 
5165, 5261, 5262, 5270-5274 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of June 2002 letter from the RO to the veteran.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was requested to submit any 
relevant evidence in his possession to VA.  The instant 
decision grants the veteran's claim for an increased rating, 
and thus, any defect with respect to notice regarding 
effective date will rectified by the RO when effectuating the 
award.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was decided 
prior to the issuance of appropriate VCAA notice.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the claim was thereafter readjudicated, 
and the veteran has not been prejudiced thereby.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, including testimony from a July 2003 
videoconference hearing.  The Board has carefully reviewed 
his statements and testimony, and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


Analysis

At present, the veteran's service-connected disability is 
characterized as the residuals of a fracture of the right 
tibia, with a secondary deformity and rated as 30 percent 
disabling under Diagnostic Codes 5262.  See 38 C.F.R. § 4.71a 
(2006).  Under that diagnostic code, a 30 percent rating is 
warranted for malunion of the tibia and fibula, with marked 
knee or ankle disability.  A 40 percent rating is warranted 
for nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  

The Board has reviewed the clinical evidence and it does not 
show that the veteran has a nonunion of the tibia and fibula 
to warrant the next-higher 40 percent rating.  Upon VA 
examination in February 2006, the examiner found that the 
veteran has a tibiofibular malunion.  The veteran had an 
antalgic gait requiring the use of a cane, but he did not use 
any braces.  The examination report also found the veteran to 
have no patellar apprehension, a normal patellofemoral glide, 
and no pain with patellofemoral glide.  The veteran reported 
some increased medial over lateral joint line tenderness to 
palpation.  The examiner noted no tubercle tenderness to 
palpation.  The veteran was stable to the varus and valgus 
stress tests.  He was also stable to anterior and posterior 
drawer and Lachman examinations.  As the medical evidence 
does not show a nonunion of the tibia and fibula, the Board 
finds that the veteran's disability picture resembles the 30 
percent evaluation.

The Board notes that the evaluation of the same 
"disability" or the same "manifestations" of a disability 
under various diagnoses constitutes "pyramiding" and is 
prohibited.  38 C.F.R. § 4.14 (2006).  The Court has stated 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, however, he should be 
compensated under different diagnostic codes.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Thus, the Board has 
considered whether the veteran has any manifestations of his 
service-connected disability which have not been addressed 
under Diagnostic Code 5262 and for which he may be entitled 
to a separate, compensable evaluation.  See Majeed v. 
Principi, 16 Vet. App. 421, 431 (2002).

Here, the medical evidence shows that the veteran has a loss 
in the range of motion of his right leg to warrant an 
increased evaluation under Diagnostic Code 5261.  Under that 
Code section, a 40 percent evaluation is warranted for 
extension limited to 30 degrees and extension limited to 45 
degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).  Upon range of motion testing at 
the VA examination in February 2006, the veteran had full 
right leg extension to 130 degrees of flexion.  Based on his 
limited leg extension under Diagnostic Code 5261, the Board 
finds that a 40 percent rating is warranted.  The next-higher 
50 percent evaluation is not warranted because the evidence 
fails to show leg extension limited to 45 degrees.  Thus, 
because the veteran's disability evaluation under Diagnostic 
Code 5262 warrants no more than a 30 percent rating, the 
Board finds that a 40 percent rating for limitation of 
extension of the leg under Diagnostic Code 5261 is more 
favorable to the veteran.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006) regarding pain must also be considered to 
determine whether a higher evaluation is warranted based on 
factors of pain and functional loss.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In this regard, the VA examiner noted 
that repetitive examination of the veteran's knee an ankle 
did not result in any increased pain, fatigability or 
weakness, decreased endurance or incoordination, or alter any 
findings or results in any way.  The examiner stated that 
there was no change in degrees of range of motion after 
repetitive testing.  Based on these findings, the Board finds 
that a higher evaluation is not warranted based on pain and 
functional loss.  DeLuca, 8 Vet. App. at 206.

The Board notes that 38 C.F.R. § 4.68 provides that "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed."  38 C.F.R. § 4.68 (2006).  
Thus, this regulation limits the evaluation in a particular 
extremity to the theoretical percent available for amputation 
of that extremity.  Specifically, Diagnostic Code 5165 
provides a maximum 40 percent combined rating for amputation 
of the lower leg.  In this case, the currently assigned 40 
percent rating is the highest available under the provisions 
of 38 C.F.R. § 4.68.  Thus, were amputation of the veteran's 
lower leg to be performed, a 40 percent rating would be 
assigned.  As a 40 percent rating is already in effect for 
the veteran's right tibia disability, a higher schedular 
evaluation may not be assigned for any additional disability 
of the veteran's lower right leg.  On that basis, the Board 
finds that an evaluation in excess of 40 percent is not 
warranted. 

Since the veteran's was previously evaluated at 30 percent 
under Diagnostic Code 5262 for a malunion of the tibia and 
fibula with marked knee or ankle disability, the Board has 
considered other potentially relevant diagnostic codes.  The 
Board has reviewed Diagnostic Codes 5270-5274 rating 
disabilities of the ankle.  The record reflects that a full 
physical examination was performed on the veteran's right 
ankle in February 2006.  However, even if a separate rating 
was possible under one of the aforementioned diagnostic codes 
for the ankle, the Board finds that separate compensable 
evaluations are not available since, according to 38 C.F.R. § 
4.68, the combined rating for a disability of the lower leg 
shall not exceed the rating for the amputation at the 
elective level, which is 40 percent in this case.  Therefore, 
at most, the veteran can be afforded a noncompensable 
evaluation under the appropriate diagnostic code(s) related 
to his ankle disability.  

Further regarding separate ratings, it is noted that, when a 
veteran with a knee disability rated for instability also has 
arthritis and limitation of motion in the knee to at least 
the noncompensable degree, a separate rating can be assigned 
for the arthritis and limitation of motion under Diagnostic 
Codes 5003, 5260, and 5261.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2006); VAOGCPREC 23-97.
In the present case, the Board notes that the X-ray evidence 
from the February 2006 VA examination report showed that the 
veteran has arthritis in knee and ankle.  However, the Board 
observes that the veteran does not have a knee disability per 
say, but has a disability of the tibia.  Thus, the Board 
finds that VAOGCPREC 23-97 is not for application.  
Additionally, as noted above, 38 C.F.R. § 4.68 limits the 
maximum possible evaluation of the lower leg to 40 percent.  
Thus, no further consideration is warranted.

In conclusion, the Board finds that the veteran's should be 
afforded the most favorable rating, which is a 40 percent 
evaluation under Diagnostic Code 5261.  This is the highest 
available evaluation per 38 C.F.R. § 4.68.


ORDER

Entitlement to a 40 percent evaluation for residuals of a 
fracture of the right tibia with secondary deformity and 
arthritis is granted, subject to the applicable law and 
regulations governing the award of monetary benefits.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


